OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, summary judgment granted to defendants and the certified question answered in the negative.
Under the terms of the insurance policy held by Marion Leudemann, her son, Richard, was covered for accidents while driving a "non-owned * * * private passenger automobile or trailer”. A private passenger automobile is defined in the policy as "a four wheel private passenger, station wagon or jeep type automobile”. Additionally, the policy separately defines a "utility automobile” as "an automobile, other than a *830farm automobile, with a load capacity of fifteen hundred pounds or less of the pick-up body, sedan delivery or panel truck type not used for business or commercial purposes”. It is beyond question that vehicles classified as utility automobiles were not covered by the contract as private passenger automobiles. Defendant maintains that, insofar as the accident took place while Richard was driving a nonowned pickup truck, he was not covered by the terms of this policy.
We agree that the policy unambiguously limited coverage provided to relatives of the named insured. While the policy could have provided coverage without restriction as to vehicle type, as it did for accidents in which the named insured was the driver, the contract did not so provide. Under the facts of this case, a pickup truck is clearly a noncovered utility vehicle, and coverage should be denied.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.